SHORES, Justice.
John D. Crews, Harold K. Payne, Nickie Van Davis, Daniel B. Stinnett, and Jerry L. Tolbert, property owners in the Lakeside Estate Subdivision, Limestone County, sued Timothy L. Moore, also a property owner, seeking injunctive relief. They sought to have Moore remove the mobile home he had placed on his lot in Lakeside Estate Subdivision on the grounds that it was a “temporary structure/trailer” and thus prohibited under restrictive covenants applicable to the subdivision.
The trial court denied the plaintiffs’ request for injunctive relief on the authority of Frander & Frander, Inc. v. Griffen, 457 So.2d 375 (Ala.1984). The plaintiffs appeal.
We agree with the conclusion reached by the trial court. The mobile home that the plaintiffs seek to have removed has been made a part of the realty by being anchored to the ground; porches and decks have been added. It is therefore not a temporary structure prohibited by the restrictions.
The appellants have not shown any error requiring reversal. Accordingly, the judgment of the trial court is affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, HOUSTON and KENNEDY, JJ., concur.